Title: To John Adams from Charles Storer, 5 March 1791
From: Storer, Charles
To: Adams, John



dear sir,
Troy. 5th. March.1791.

By direction of your son I take the liberty to enclose to your Care a letter for him, and have to request you to forward it on to him per first Post, in case he should have return’d to Boston before this reaches Philadelphia, as it respects a suit which he has undertaken in my behalf—
This memorable day in the history of America will ever be an interesting Anniversary to Bostonians, particularly to them, being Actors in the important Drama, though it involved every Citizen of the States in its effects—It is a fête peculiar to us and will ever bring up solemn recollection in our minds.  From this era we cannot but admire the workings of that Almighty hand which has conducted us to this period of political happiness—
This sentiment, involving in it the idea of our Constitutions of Government, leads me to mention your defence of them; which I am now reading.  I am indebted to you for the gift & likewise for the important information they contain—By contrast everything appears most to advantage and this only history of the Constitutions of Government that have existed in the world, must ever be interesting to Americans, & enforce upon them the necessity of supporting the principles of our present Constitutions—Nor can they do this without feeling gratitude to him who has taught them this important secret.—
I beg to present my respectfull remembrance to Mrs. Adams & the family—and to assure you, that with sentiments of esteem and respect, I am, dear Sir, /  Your friend—if you’ll allow me the priviledge, / & huml: servt:

Chas: Storer